Case 2:20-cv-00392-VBF-DFM Document 10 Filed 06/23/20 Page 1iof1 Page ID #:52

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-00392-VBF (DFM) Date: June 23, 2020

 

Title Marquis Smith v. D. Montoya

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause for Failure to Prosecute

 

 

Plaintiff filed his complaint in this matter on January 13, 2020. See Dkt. 1. This
Court directed service of process on one individual defendant. See Dkt. 9. At the same time,
the Court directed the Clerk to provide Plaintiff with USM-285 forms and service of process
instructions. See Dkt. 8. The Court also ordered Plaintiff to file, within thirty (30) days of
that order, a Notice of Submission indicating that he had submitted a completed summons,
USM-285 forms, and copies of the complaint to the U.S. Marshal’s Service. Id. § 3.

Plaintiff's deadline to file his Notice of Submission has expired. Plaintiff has neither
filed his Notice of Submission nor sought an extension of time in which to do so. This
represents a failure to prosecute. Accordingly, within twenty-eight (28) days of this order,
Plaintiff is ORDERED to either (a) show good cause in writing, if any exists, why Plaintiff
did not timely file his Notice of Submission, and why the Court should not dismiss this
action for failure to prosecute and failure to comply with the Court’s prior order; or (b) serve
and file his Notice of Submission in the format specified in the Court’s May 5, 2020 order.

Plaintiff is expressly forewarned that if he fails to do either, the Court will deem
this failure a further violation of a court order, and further evidence of failure to
prosecute, justifying dismissal.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
